Case 3:20-cr-00013-NKM-JCH Document 50-1 Filed 09/11/20 Page 1 of 3 Pageid#: 160




                     Exhibit 1
                           Case 3:20-cr-00013-NKM-JCH Document 50-1 Filed 09/11/20 Page 2 of 3 Pageid#: 161

Atkinson, Lawrence (CRM)




From:                                 Timothy Litzenburg
Sent:                                 Thursday, October 24, 2019 3:46 PM
To:
Subject:                              [EXT] Products litigation


Dear




I hope you are doing well. Please accept this email as a written demand in follow up to our discussion about the same.




M                          S

I previously provided you with a draft Complaint on behalf of my client, Ms. S              . That Complaints articulates           's
liability in some detail. In brief summary,




I am prepared to make a demand of five million dollars ($5,000,000) to resolve the S                case.




Extensive Further Litigation

Resolving Ms. S                 case, however, is only a first step. We would simply advertise and sign up more users of Roundup
home products that contain                           . In fact, that is precisely our plan, absent some agreement to the contrary. I
filed the first Roundup case against Monsanto, retained the first experts, took the first depositions, and likewise maneuvered the
first case to trial and a $289.2 million verdict for my client, Lee Johnson. The                                     litigation that we
are planning will be "Roundup Two," and I'm excited to lead the charge again. This time, to my great financial benefit. The case
against              is actually cleaner and more streamlined. The network of attorneys who send my firm cases are looking for the
next attractive case to jump into as Bayer/Monsanto march toward an impending settlement. There would quickly be a docket of
thousands of cases against                                   This become an ongoing and exponentially growing problem for
particularly when the media inevitably takes notice. The defense costs and cost to ultimately resolve the thousands or tens of
thousands of cases would be well into the billions, setting aside the associated drop in stock price and reputation damage.

For us to never engage in this litigation at all would carry a great opportunity cost. We would be foregoing not only the attorneys
fees on the thousands of cases and some potential huge verdicts, but likely common benefit fees as                    and I steered
the Chicago litigation.




Potential to End the Year as Allies as Opposed to Adversaries

Nevertheless, we propose a potential solution. We have looked at the issue and it is our assessment that our only current
conflict with          is the draft S             complaint I have shared. None of my other clients have mentioned or probably
ever heard of your company. Moreover, they hired us sue to Monsanto and now await the forthcoming settlement. At this time, I
do not co sider it mt best advice to suggest they rock that boat and add in              If we were to settle the single S
case, we would be free to either: (1) seek out droves of other similar clients, or alternatively, (2) enter into a consulting
arrangement with              or a related entity, or somw otjer wuch relationship. Any such arrangement would of course have to
                                                                           1
     Case 3:20-cr-00013-NKM-JCH Document 50-1 Filed 09/11/20 Page 3 of 3 Pageid#: 162

be both legal and ethical. Such a consulting relationship would prevent my firm and                     from suing
           When Monsanto settles the existing Roundup cases in the coming months for likely $10-20 billion, those plaintiffs'
claims will disappear and the mass tort lawyers will move on to talc, 3M ear plugs, and other "next things."       would
weather the storm and avoid the parade of horribles I outlined in short form above.

Our demand/proposal related to a consulting agreement with my firm and                         ' firm is two hundred million
($200,000,000) to be shared by our firms. As I previously mentioned, please do not misconstrue this demand as indication that
we would accept half that or less. This is a very reasonable price, not an overinflated starting point (we considered starting with
$500 million, but I prefer to get to the point). I note that in addition to securing our expert advice on avoiding mass tort litigation
and making             products safer, a consultancy as proposed would result in a dramatic savings versus the significant
financial consequences to              of a protracted and public "Roundup Two."         I also have some ideas of how some closely
related entities and I could mutually benefit in the long term.




We Look Forward to Meeting

I anticipate that our upcoming meeting on Halloween will be very productive and appreciate you coming to my lovely
hometown. I hope the                                   decisionmakers have a chance to consider these demands/proposals and
your expert advice in the interim. Just to set expectations, this is something we would like to resolve in 2019 or have litigation
well underway by January 1, 2020. Please don't hesitate to contact me if you have any thoughts or questions in preparation for
our meeting.




Best Regards,

Timothy




                                                                   2
